220 N.J. Super. 294 (1987)
531 A.2d 1361
THE SOUTHLAND CORPORATION, PLAINTIFF-RESPONDENT,
v.
THE TOWNSHIP OF EDISON, DEFENDANT-APPELLANT AND ROSEANNE AMENDOLA, T/A MENLO PARK AMOCO, AMOCO OIL COMPANY & AMOCO CORPORATION, PLAINTIFFS-RESPONDENTS,
v.
MUNICIPAL COUNCIL OF THE TOWNSHIP OF EDISON AND TOWNSHIP OF EDISON, DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued March 17, 1987.
Decided March 31, 1987.
Before Judges GAULKIN, BAIME and ASHBEY.
Peter A. DeSarno argued the cause for appellants.
Lee M. Hymerling argued the cause for respondent The Southland Corporation (Archer & Greiner, attorneys; Lee M. Hymerling, John P. Hauch, Jr. and Christopher R. Gibson, on the brief).
Vincent D. Paragano argued the cause for respondents Roseanne Amendola, Amoco Oil Company and Amoco Corporation (Vincent D. Paragano and Fran J. Garb, on the brief).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in Judge Keefe's opinion reported at 217 N.J. Super. 158 (Ch.Div. 1986).